Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claim 16 has been amended. Claims 1, 3-10 and 15-16 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 7, sodium chloride and disodium phosphate. Claims 2, 11-14 and 17-20 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 3-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (WO 2014/023976) in view of Edmondson et al. (Journal of Dairy Science.  Vol. XXXIX, No. 2, February 1956), as evidenced by Svensson et al. (Proc Natl Acad Sci USA. 2000 Apr 11;97(8):4221-6).
With respect to claim 1, Greaves teaches a method for preparing a composition comprising milk or crude protein-containing extract thereof and oleic acid or a salt thereof, said method comprising obtaining milk or a crude protein containing extract thereof, adding a molar excess of oleic acid or a salt thereof, acidifying to a pH of less than 4, and heat treating the resultant mixture (claim 27), wherein the heat treatment is carried out at a temperature from 35-70° C. and/or for a period of time from 20 to 60 minutes (claim 28).
Greaves further teaches that, as described in Svensson et al., the protein was unfolded with EDTA, subjected to ion-exchange chromatography on a matrix pre-conditioned with oleic acid and eluted with high salt (para bridging pages 16-17).
As evidenced by Svensson et al., EDTA was used to remove calcium in order to open up the three-dimensional structure of the protein (page 4225, right column, 5th para), and the elution was carried out using sodium chloride (i.e. the high salt described by Greaves) (page 4221, right column, 3rd para; page 4222, right column, 2nd para).
Greaves does not teach the claimed second salt (i.e. disodium phosphate or mono-potassium phosphate).
Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk (summary).
It would have been obvious to one of ordinary skill in the art to use disodium phosphate in the method of Greaves for the purpose of removing calcium from skimmilk in order to open up the three-dimensional structure of the protein as described by Greaves because Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
The skilled artisan would have had a reasonable expectation of success because Greaves teaches that the crude extract was obtained by defatting milk (i.e. skimmilk), and Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
With respect to claims 3-4, Greaves teaches that the mixture of alpha-lactalbumin and sodium oleate was incubated at 55°C for 10 min, and then allowed to equilibrate to room temperature for 20 min (Example 3). Furthermore, as evidenced by Svensson et al., the process was carried out at room temperature (page 4221, right column, 3rd para).
With respect to claims 5-7, Greaves teaches that the composition may be dried, lyophilized or freeze-dried for storage (page 11, lines 1-2), and further teaches that HAMLET (i.e. partially unfolded -lactalbumin and oleic acid) was lyophilized after purification (page 17, lines 1-2). Greaves further teaches that the sample may be subject to a purification technique such as dialysis (which comprises filtration) (page 10, line 31). Furthermore, as evidenced by Svensson et al., the solution was applied to a G-25 gel-filtration column and then lyophilized (page 4222, left column, 4th-5th paras).
With respect to claim 8, Greaves teaches the polypeptide element is alpha-lactalbumin, beta-lactoglobulin or lysozyme (claims 2-3 and 8; page 4, lines 1-3).
With respect to claim 9, Greaves teaches the polypeptide element is a peptide of up to 50 amino acids (claim 1; abstract; page 2, line 34; page 3, lines 25-33).
With respect to claim 10, Graves teaches the peptide is SEQ ID NO: 5 (page 4, lines 19-20), which encompasses the elected species (i.e. SEQ ID NO: 7). Thus, said SEQ ID NO: 5 comprises an alpha-helical domain of the naturally occurring protein (i.e. -lactalbumin).
With respect to claims 15-16, as discussed above, it would have been obvious to use disodium phosphate in combination of sodium chloride in the method of Greaves.

Response to Arguments
Applicant’s arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he salt (disodium phosphate) disclosed in Edmonson cannot reasonably be used by a person of skill in the art as the Examiner alleges. The Examiner points to Svensson for an explanation of the role of EDTA: "EDTA treatment was chosen because it releases calcium and opens up the three-dimensional structure of the protein" (page 4225, right column, 5th para). In other words, EDTA effectively removes organic calcium from the protein complex. In contrast, Edmonson discloses that disodium phosphate reduces serum calcium but not organic calcium in milk (see Table 1, entries 2 and 3). As such, the skilled person is given no teaching that disodium phosphate can release calcium from proteins and therefore has no motivation, nor any reasonable expectation of success, to replace EDTA with disodium phosphate in the method described in Greaves/Svensson”.
Applicant also argues that “[t]he ion-exchange methods disclosed in Greaves and Svensson do not involve dissolving into one solvent a mixture of (a) a polypeptide element in powder form and (b) a solid form of oleic acid or a pharmaceutically acceptable salt thereof. And Edmonson does not rectify this deficiency. Greaves, as with much of the field prior to the filing of the present application, teaches that HAMLET production is performed under ion exchange conditions whereby an ion- exchange column is first pre-conditioned with oleic acid and protein is then eluted under controlled conditions. In contrast, the inventors have identified a solvent that facilitates very easy formation of the claimed biologically active complexes, by simply dissolving into a single solvent a mixture of a polypeptide element in powder form and oleic acid or a pharmaceutically acceptable salt thereof also in solid form. It is known in the art that ion-exchange column methods are much more complex, time-consuming, and costly than the claimed method. Faced with this teaching, the skilled person would believe that such complex methods are necessary to form the HAMLET complex, and indeed would never have had any expectation that simple methods of mixing in the claimed solvent could achieve the same product is obtained from a complex ion-exchange method. Any attempt to assert that the skilled person would decide to abandon the use of an ion-exchange column in order to merely mix the components at a particular temperature represents the use of impermissible hindsight. To decide to jettison the ion-exchange column completely would be to proceed contrary to the accepted wisdom of the art without even a hint of a reasonable expectation of success. As clearly indicated by MPEP § 2145, proceeding contrary to expected wisdom is evidence of non-obviousness: this demonstrably applies here”. 
Applicant’s arguments are not persuasive.
Edmondson et al. state that “[I]nvestigators agree that casein exists in milk as a calcium salt together with a quantity of additional calcium phosphate usually referred to as the "colloidal calcium phosphate (abstract). The results showed in Table 1 of Edmondson et al. clearly show that adding disodium phosphate increased the amount of colloidal calcium, while at the same time decreasing serum calcium. In other words, Edmondson et al. teach that the addition of disodium phosphate releases the calcium bound to skimmilk (thereby opening up the three-dimensional structure of the protein), wherein said released calcium increases the amount of colloidal calcium.
Therefore, in contrast to Applicant’s arguments, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to replace EDTA with disodium phosphate in the method described in Greaves/Svensson”.
With respect to Applicant’s arguments regarding what the skilled person would believe (i.e. that such complex methods are necessary to form the HAMLET complex), it is noted that not a single reference have been cited in support. Therefore, in contrary to Applicant’s arguments, and as discussed in the rejection above, one of ordinary skill in the art would have reasonably expected the addition of disodium phosphate to open up the three-dimensional structure of the protein by removing calcium from skimmilk.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 3-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (Proc Natl Acad Sci USA. 2000 Apr 11;97(8):4221-6) in view of Edmondson et al. (Journal of Dairy Science.  Vol. XXXIX, No. 2, February 1956).
With respect to claims 1, 3-4 and 8, Svensson et al. teach a method to convert -lactalbumin to a protein inducing apoptosis, comprising dissolving -lactalbumin and oleic acid in an aqueous solvent comprising sodium chloride (page 4221, right column, 3rd para; page 4222, right column, 2nd para).
Svensson et al. further teach that the process was carried out at room temperature (page 4221, right column, 3rd para).
Svensson et al. also teach that EDTA was used to remove calcium in order to open up the three-dimensional structure of the protein (page 4225, right column, 5th para),
Svensson et al. do not teach the claimed second salt (i.e. disodium phosphate or mono-potassium phosphate).
Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk (summary).
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to use disodium phosphate in the method of Svensson et al. to open up the three-dimensional structure of the milk protein -lactalbumin by removing calcium because Edmondson et al. teach that adding disodium phosphate (Na2HPO4) reduced the amount of calcium in skimmilk.
With respect to claims 5-7, Svensson et al. teach that the solution was applied to a G-25 gel-filtration column and then lyophilized (page 4222, left column, 4th-5th paras).
With respect to claims 15-16, as discussed above, it would have been obvious to use disodium phosphate in combination of sodium chloride in the method of Svensson et al.

Response to Arguments
Applicant’s arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues that Edmondson does not teach or suggest that disodium phosphate would work as intended in the method.
Applicant also argues that both Svensson and Edmondson only describes methods involving an ion-exchange column, a complicated method that is obviated by the claimed method.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Edmondson have been discussed above.
Furthermore, in contrary to Applicant’s arguments, methods involving an ion-exchange column are NOT obviated by the claimed method (see para bridging pages 11-12 of the instant specification).  
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658